Mr. Justice Wilkin delivered the opinion of the court: This is an action of ejectment by appellee, against appellant, begun in the circuit court of Cook county on December 23, 1898. To the declaration appellant filed a plea of not guilty. A jury being waived, the cause was submitted to the court upon evidence, resulting in a judgment in favor of appellee. From that judgment appellant appeals. The only error assigned by appellant is, that the judgment is not sustained by the evidence and is contrary to law. No objection was made to the admission or rejection of evidence upon the trial. No exception was taken either to the overruling of the motion for a new trial, nor to the finding, nor to the entry of judgment; nor were any propositions of law submitted, as provided by section 42 of chapter 110 of the Revised Statutes, to be refused or held. In this condition of the record there is no question of law before this court for review, and under the repeated decisions of this court the judgment of the trial court must be affirmed. Gould v. Howe, 127 Ill. 251; Gage v. Gaudy, 128 id. 566. Judgment affirmed.